/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2014

                                      No. 04-14-00483-CV

                                     Rowland MARTIN, Jr.,
                                           Appellant

                                                 v.

                       Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                       Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER

        By order dated December 4, 2014, this court granted appellant’s motion for rehearing,
reinstated this appeal on the docket of this court, and clarified that this court construes this
appeal as an accelerated, interlocutory appeal from: (1) the trial court’s order dated July 17,
2014, granting a temporary injunction, see TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4); and (2)
the trial court’s order dated July 17, 2014, denying appellant’s motion to dismiss filed pursuant
to section 27.003 of the Texas Civil Practice and Remedies Code (Texas Citizens Participation
Act), see id. at § 27.008. Our order instructed the appellant that if he believed this court had
jurisdiction to consider any other order contained in the clerk’s record in this appeal, appellant
was required to file a written response specifying such additional orders with a citation to a
specific statute that gives this court jurisdiction to consider such additional orders.

        Appellant has filed an emergency motion for reconsideration of this court’s order in
which appellant first appears to contend that this court has jurisdiction to also consider the trial
court’s order denying appellant’s plea to the jurisdiction; however, this court only has
jurisdiction to consider an interlocutory appeal from an order denying a plea to the jurisdiction
filed by a governmental unit. Id. at § 51.014(a)(8). Accordingly, this court does not have
jurisdiction in this appeal to consider the trial court’s order denying appellant’s plea, and
appellant’s motion requesting reconsideration of this court’s prior order is DENIED. Therefore,
in this appeal, this court will consider only the two orders specified in our prior order, and
appellant’s brief must be filed no later than thirty days from the date of this order.
        Appellant’s motion also states that settings are pending in the trial court for further
proceedings in the underlying cause. Because appellant is appealing the trial court’s order
denying his motion to dismiss which was filed pursuant to section 27.003 of the Texas Citizens
Participation Act, however, all proceedings in the trial court are STAYED pending this court’s
resolution of this appeal. Id. at § 51.014(b).



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court